DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant amended: “… extracting a number of time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal using a processor, a memory communicatively coupled with the processor and a set of instructions stored in the memory, wherein each TSCI is associated with a respective one of the N1 transmit antennas and a respective one of the N2 receive antennas; computing a testing measure of fluctuation of a characteristic of channel information (CI) for a time window covering at least part of the number of TSCI; preprocessing the number of TSCI that has been extracted out from the second wireless signal, wherein the number of TSCI is preprocessed by removing a plurality of CI in the time window when the testing measure of fluctuation of the characteristic of at least one of the plurality of CI in the time window is larger than an adaptive threshold of the time window, to reduce a total quantity of CI in the number of TSCI, wherein the adaptive threshold is adaptively computed based on the number of TSCI when removing the plurality of CI; and monitoring the motion of the object in the venue based on the number of preprocessed TSCI.”  The antecedent basis of “number of TSCI” seems to be throughout claimed operation.  So, “number of TSCI” hasn’t been changed.  Then how “the adaptive threshold is adaptively computed based on the number of TSCI”?  Or should the claimed “adaptive threshold” be computed based a new number of TSCI, e.g., after removing the plurality of CI?  The same goes for claim 24.  For examination purpose, amended feature is not considered.


Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Regarding amended claims 1 and 23, applicant argued that prior arts fail to teach amended feature.
However, examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., page 14 of filed REMARKS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As explained in response to 112(b) rejections above, amended features in claims 1 and 24 are indefinite to be considered.  For examination purpose, amended feature is not considered.
Thus, rejections are proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Ma et al. (“A Survey on Wi-Fi Based Contactless Activity Recognition”) and Lin et al. (US2007/0030913).
To claim 1, Joshi teach a method for wireless monitoring, comprising: 
transmitting a first wireless signal from a first wireless device (204 of Fig. 2) with N1 transmit antennas (paragraph 0029, each of the transceivers may include one or more transmit/receive antennas) through a wireless multipath channel of a venue (paragraph 0020, identifying a plurality of paths corresponding to the at least one moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories), wherein N1 is a positive integer larger than one; 
receiving a second wireless signal by a second wireless device (another 204 of Fig. 2) with N2 receive antennas (paragraph 0029, each of the transceivers may include one or more transmit/receive antennas) through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (paragraph 0020, identifying a plurality of paths corresponding to the at least one moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories), wherein N2 is a positive integer larger than one; 
extracting a number of time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal using a processor, a memory communicatively coupled with the processor and a set of instructions stored in the memory (Fig. 4, paragraphs 0043-0044), wherein each TSCI is associated with a respective one of the N1 transmit antennas and a respective one of the N2 receive antennas (Figs. 6A-C, paragraph 0044); 
preprocessing the number of TSCI that has been extracted out from the second wireless signal, to reduce a total quantity of CI in the number of TSCI (paragraphs 0057, 0058-0064, 0065-0074); and 
monitoring the motion of the object in the venue based on the number of preprocessed TSCI (paragraph 0080).
But, Joshi do not expressly disclose wherein the number of TSCI is preprocessed by removing at least one CI in the time window when the testing measure of fluctuation of the characteristic of the at least one CI in the time window is larger than a threshold.
	Ma teach a survey on Wi-Fi based contactless activity recognition (page 1086, abstract), comprising base signal selection, preprocessing, feature extraction and classification (page 1087, IV. Key Techniques; page 1088 Fig. 2), wherein preprocessing a number of time series of channel information by outlier removal, irrelevant information removal and redundancy removal (page 1088, B. Preprocessing, removing measure larger than a threshold is obviously embedded).
	In furthering Ma’s teaching, Lin teach canceling impulse interference by removing/blanking at least one input waveform in a time window/time interval when the testing measure of fluctuation of the input waveform amplitude in said time interval is larger than a threshold (paragraphs 0018-0019, if there is impulse interference, the amplitude of the input waveform is larger than the threshold th1 within a predicted time interval; and when impulse interference is detected, blanks several signal points of the input signal and updates the occurrence counter that is used to count interference occurring times within a predetermined time interval), which corresponds to Joshi’s teaching on channel impulse response measurement, wherein quantity of CI would be reduced if input signal is blanked.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ma and Lin into the method of Joshi, in order to improve reliability of TSCI.

To claim 24, Joshi, Ma and Lin teach a wireless monitoring system (as explained in response to claim 1 above).



To claim 21, Joshi, Ma and Lin teach claim 1.
Joshi teach wherein the first wireless signal comprises at least one of: wireless local area network (WLAN) signal, WWAN signal, WPAN signal, WBAN signal, WiFi signal, WiFi 4/5/6/7/8 signal, IEEE 802.11 signal, IEEE 802.11n/ac/ax/be signal, cellular communication signal, 3G/4G/LTE/5G/6G/7G/8G signal, IEEE 802.15 signal, IEEE 802.16 signal, Bluetooth signal, Bluetooth Low Energy (BLE) signal, RFID signal, Zigbee signal, UWB signal, WiMax signal, unicast signal, multicase signal, broadcast signal, laser signal, LIDAR signal, radar signal, light signal, infra-red signal, ultra-violet signal, acoustic signal, ultra-sound signal, radio signal, electromagnetic (EM) wave, microwave signal, millimeter wave (mmWave) signal, or radio frequency (RF) signal with a carrier frequency higher than 100 kHz (abstract, WiFi signal).

To claim 22, Joshi, Ma and Lin teach claim 1.
Joshi teach wherein: the motion of the object is monitored based on at least one of: a detection, recognition, training, verification, classifying, monitoring, tracking, counting, locationing, localization, navigation, guidance, filtering, processing, preprocessing, postprocessing, correction, activation, accessing, application, analysis, deduction, inference, observation, summarization, decision, or conclusion, of a target (paragraph 0030, motion detection and/or tracking system); and 	
the target comprises at least one of: intruder, people, user, human, child, baby, older adult, patient, pet, animal, object, material, tool, machine, device, vehicle, car, defect, location, distance, speed, acceleration, angle, action, motion, periodic motion, breathing, heartbeat, sleep stage, activity, gesture, gait, event, fall-down, presence, proximity, activity, energy management, or augmented reality (paragraph 0030, people).

To claim 23, Joshi, Ma and Lin teach claim 22.
Joshi teach wherein: monitoring the motion of the object comprises computing at least one of: occurrence, co-occurrence, relationship, analytics, parameter, characteristics, feature, representation, frequency, trend, statistics, state, status, stage, condition, situation, indicator, transition, change, timing, classification, or information, of the target (paragraph 0038).

To claim 2, Joshi, Ma and Lin teach claim 1.
Joshi, Ma and Lin teach wherein: the number of TSCI are preprocessed to remove, among the number of TSCI, channel information (CI) whose quality is lower than a predetermined threshold (as explained in response to claim 1 above, such as preprocessing taught by Ma, wherein outlier is data point on a graph or in a set of results that is very much bigger or smaller than the next nearest data point; Moreover, it’s well-known in the art on data optimization, such as keeping most relevant data by filtering data below a criteria, which would have been obvious to one of ordinary skill in the art to modify method of Joshi and Ma with a process of removing obtained data under a predetermined threshold so that motion monitoring accuracy can be improved.  Hence Official Notice is taken).



Claims 3-9, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Ma et al. (“A Survey on Wi-Fi Based Contactless Activity Recognition”), Lin (US2007/0030913) and Ravichandran et al. (“WiBreathe: Estimating Respiration Rate Using Wireless Signals in Natural Settings in the Home”).
To claim 3, Joshi, Ma and Lin teach claim 1.
Ma teach length of sliding window cannot be too long (page 1088, B. 1), but Joshi, Ma and Lin do not expressly disclose wherein the preprocessing comprises: identifying the time window as a questionable time window which is at least one of abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI.  Yet, Lin does teach updating an occurrence counter that is used to count interference occurring times within a predetermined time interval (paragraph 0026)
	Ravichandran teach identifying a time window as a questionable time window which is at least one of noisy, abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI (paragraph between pages 134-135, denote windows as either clean or noisy, and all noisy windows are removed from analysis), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi, Ma and Lin, in order to filter out residual errors.

To claim 25, Joshi, Ma and Lin teach claim 24.
Joshi, Ma, Lin and Ravichandran teach wherein the preprocessing comprises: identifying a time window as a questionable time window which is at least one of: noisy, abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI (as explained in response to claim 3 above).

To claim 26, Joshi, Ma, Lin and Ravichandran teach claim 25.
Joshi, Ma, Lin and Ravichandran teach wherein the preprocessing further comprises: computing a plurality of instantaneous testing measures, wherein: the time window comprises a plurality of time stamps, and each of the instantaneous testing measures is associated with a respective one of the time stamps in the time window; and computing a testing measure of the time window based on an aggregation of the plurality of instantaneous testing measures, wherein the time window is identified as the questionable time window based on the testing measure (Ravichandran, pages 133-135 C. System and Implementation Details, 136-137 B. Natural Setting).



To claim 4, Joshi, Ma, Lin and Ravichandran teach claim 3.
Joshi, Ma, Lin and Ravichandran teach wherein: the questionable time window has zero time duration.

To claim 5, Joshi, Ma, Lin and Ravichandran teach claim 3.
Joshi, Ma, Lin and Ravichandran teach wherein: the questionable time window comprises a single time stamp (paragraph 0087 of Joshi; it’s obvious that a single signal falls within the questionable time window, hence Official Notice is taken).

To claim 6, Joshi, Ma, Lin and Ravichandran teach claim 3.
Joshi, Ma, Lin and Ravichandran teach wherein the characteristic of CI is related to at least one of differences between two CI at adjacent time stamps in the time window; a function of the differences; amplitudes of CI at consecutive time stamps in the time window; or a function of the amplitudes (Ma, pages 1088, Fig. 2, A-3; page 1089, B-2).

To claim 7, Joshi, Ma, Lin and Ravichandran teach claim 6.
Joshi, Ma, Lin and Ravichandran teach wherein the testing measure is computed based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance, slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling (paragraph 0081 of Joshi; page 133 of Ravichandran).

To claim 8, Joshi, Ma, Lin and Ravichandran teach claim 6.
Joshi, Ma, Lin and Ravichandran teach wherein the preprocessing further comprises: computing a plurality of instantaneous testing measures (Ravichandran, pages 133-135 C. System and Implementation Details, 136-137 B. Natural Setting), wherein: the time window comprises a plurality of time stamps, each of the instantaneous testing measures is associated with a respective one of the time stamps in the time window (Joshi, paragraph 0087, estimate the one or more parameters for a plurality of time stamps during a first time period), and the testing measure is computed based on an aggregation of the plurality of instantaneous testing measures (Joshi, paragraphs 0042-0045, 0063-0074).

To claim 9, Joshi, Ma, Lin and Ravichandran teach claim 8.
Joshi, Ma, Lin and Ravichandran teach wherein the plurality of instantaneous testing measures are aggregated based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance, slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling (Joshi, Figs. 6-9, paragraphs 0038-0074).



Claims 10-12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Ma et al. (“A Survey on Wi-Fi Based Contactless Activity Recognition”), Lin (US2007/0030913), Ravichandran et al. (“WiBreathe: Estimating Respiration Rate Using Wireless Signals in Natural Settings in the Home”) and Wu et al. (“Non-Invasive Detection of Moving and Stationary Human With WiFi”).
To claim 10, Joshi, Ma, Lin and Ravichandran teach claim 6.
Joshi, Ma, Lin and Ravichandran teach wherein the preprocessing further comprises: computing a threshold of the time window based on the number of TSCI, wherein the time window is identified as the questionable time window when the testing measure exceeds the threshold (paragraph between pages 134-135 of Ravichandran), but Joshi, Ma and Ravichandran do not expressly disclose an adaptive threshold.
	Wu teach a non-invasive detection of motion with WiFi comprising applying different thresholds to various environments (pages 2332-2333 B. Motion Interference Indicator), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi, Ma, Lin and Ravichandran, in order to improve accuracy under different scenarios.
	
To claim 11, Joshi, Ma, Lin, Ravichandran and Wu teach claim 10.
Despite Joshi, Ma, Lin, Ravichandran and Wu do not expressly disclose wherein the adaptive threshold is computed based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling, it’s well-known to one of ordinary skill in the art that computing an adaptive threshold with particular setting would have obviously involved at least one of computation processes claimed above, hence Official Notice is taken.

To claim 12, Joshi, Ma, Lin, Ravichandran and Wu teach claim 10.
Joshi, Ma, Lin, Ravichandran and Wu teach wherein the adaptive threshold is computed based on at least one of: an amount of antennas of the first wireless device, an amount of antennas of the second wireless device, co-location of the first wireless device and the second wireless device, protocol between the first wireless device and the second wireless device, bandwidth of the wireless multipath channel, carrier frequency of the wireless signal, bandwidth of the wireless signal, timing of the wireless signal, signal strength of the wireless signal, sounding rate of the wireless signal, amount of the CI, the monitoring of the motion of the object, or a task associated with the monitoring (Wu, page 2338).

To claim 27, Joshi, Ma, Lin and Ravichandran teach claim 26.
Joshi, Ma, Lin, Ravichandran and Wu teach wherein the preprocessing further comprises: computing an adaptive threshold of the time window based on the number of TSCI, wherein the time window is identified as the questionable time window when the testing measure exceeds the adaptive threshold (as explained in response to claim 10 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 20, 2022